The facts are stated in the dissenting opinion of Mr. Justice Houser. We are all in agreement that the court did not err in sustaining the demurrer to the plaintiff's complaint. [1] We of the majority, however, think that the alleged publication of which plaintiff complained was neither libelous on its face nor capable of being given a libelous quality by means of any amendment to the complaint. We therefore are of the opinion that the court very properly dismissed the action without first giving plaintiff permission to file an amended complaint.
[2] There being no argument presented in support of the appeal from order denying motion to strike cost bill, that appeal is deemed to be without merit.
The judgment is affirmed. The order is affirmed.
York, J., concurred.